Dismissed and Opinion filed May 1, 2003








Dismissed and Opinion filed May 1, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00304-CV
____________
 
CITY OF BROOKSIDE VILLAGE, TEXAS,
Appellant
 
V.
 
CITY OF PEARLAND, TEXAS, Appellee
 

 
On Appeal from the 23rd District Court
Brazoria
County, Texas
Trial Court Cause No. 2965*BH97
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed January
21, 2003.  On April 25, 2003, appellant
filed a motion to dismiss the appeal in which it stated the parties determined
the appeal was filed prematurely and that the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Opinion
filed May 1, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.